Citation Nr: 1444033	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  The appellant contends that she is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of whether the Veteran's daughter is eligible for recognition as a helpless child for the purposes of VA benefits as well as eligibility of the appellant and/or daughter for death pension benefits has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. Derwinski, 
3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  The law further provides that, if a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda (PCT); prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or esotheliomas).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become manifest to a degree of 10 percent or more, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.

According to the Veteran's death certificate, he died of  lung cancer.  This is a presumptive condition related to Agent Orange exposure.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  The appellant contends that the Veteran offloaded supplies in the Republic of Vietnam.  According to his DD 214, the Veteran was assigned to a Supply Squadron in Hawaii prior to his discharge from active duty.  However, it's unclear from the DD 214 whether the Veteran actually departed from Hickam Air Force Base on official duty to Vietnam.  The AOJ should request the Veteran's service personnel records and attempt to verify through official sources whether or not he stepped foot in the Republic of Vietnam.

The Board notes that outstanding VA records relevant to the claim on appeal have not been associated with the claims file.  The appellant testified that the Veteran spent a substantial amount of time hospitalized prior to his death.  Only the discharge summary from this hospitalization has been associated with the claims file.  Thus, medical records for the Veteran dated prior to his date of death from the Houston VA Medical Center (VAMC) should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the RO has requested the appellant to submit the divorce certificate or death certificate, whichever is applicable, which ended the Veteran's first marriage.  Information in the claims file indicates that the Veteran was married to Margie in August 1963 and they divorced in January 1971 in Fort Worth.  The appellant should be requested to submit the required information once again and she should additionally be informed that she is not eligible to receive benefits as a surviving spouse until documentation is submitted establishing that the Veteran's prior marriage was legally dissolved.

The Court issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, in general, 38 U.S.C.A. § 5103(a) notice for a dependency and indemnity compensation (DIC) case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Board notes that elements one and three were not included in the December 2006 or June 2007 letters to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that provides a statement of the conditions for which a Veteran was service-connected at the time of his death and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected in accordance with Hupp, supra.  Additionally, send the appellant and her representative a request for legal confirmation that the Veteran's first marriage was legally dissolved; further indicating that the appellant will not be established as the surviving spouse until this information is received.

2.  Obtain the Veteran's service personnel records.  

3.  Attempt to verify whether the Veteran stepped foot in the Republic of Vietnam through official sources such as the Joint Services Records and Research Center (JSSRC).

4.  Obtain and associate with the claims file any pertinent records adequately identified by the appellant, including any treatment records from the Houston VAMC not already associated with the claims file.  

5.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

